DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended Claim 1 recites the limitation “a barrier layer comprising a first dielectric constant… the first dielectric constant is greater than the third dielectric constant”. The limitation was not described in the specification as originally filed and constitutes new matter. The specification describes the barrier layer 1302, for example, in paragraphs [0082]-[0084]. However, no wherein the specification describes a dielectric constant value of the barrier layer 1302.

Response to Arguments
Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, pages 5 to 6, Applicant states that, the first dielectric constant of the barrier layer 1302 is greater than the third dielectric constant of the active layer 1208, which is greater than the second dielectric constant of the tunneling layer 1222, as illustrated in the energy band diagram of FIG. 13 of the instant application.
In response, the Office notes that Applicant’s statement is misplaced. Applicant appears to assert that dielectric constant is inherently proportional to energy band gap. However, the specification of the instant application shows that the dielectric constant is not proportional to energy band gap. In paragraph [0082] of the specification, the barrier layer 1302 is silicon oxide and the active layer 1208 is titanium oxide. The silicon oxide barrier layer 1302 with a larger energy band gap in FIG. 13 has a smaller “first dielectric constant” (3.9); the titanium oxide active layer with a smaller energy band gap in FIG. 13 has a larger “third dielectric constant” (80). See Robertson, Table 2, for value of the dielectric constants. In fact, Robertson shows that dielectric constant is generally inversely proportional to energy band gap. See FIG. 5 of Robertson. 
In applicant’s remarks, pages 6 to 7, Applicant argues that Govorneau and Sharma each do not teach or suggest the limitation “adjacent to and between” recited in amended claim 1.
In Response, the Office note that Merriam-Webster defines adjacent as nearby. Applicant appears to argue for the feature that, for example, the active layer is in physical contact and between the tunneling layer and the second electrode. However, such feature is not recited in claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811